282 S.W.3d 883 (2009)
STATE of Missouri, Respondent,
v.
Charles Anthony TOLIVER, Appellant.
No. ED 90866.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
Nancy McKerrow, Columbia, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before NANNETTE A BAKER, C.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Charles Toliver, the appellant, appeals from the judgment entered on a jury verdict finding him guilty of driving while revoked in violation of Section 302.321 RSMo (2004). He was sentenced to five years in the Missouri Department of Corrections. On appeal, he argues that the trial court erred in allowing his trial counsel to withdraw and in denying his motion for a continuance.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).